THE COURT
instructed the jury that in deciding upon the merits of that question, if they believed that any of the securities on the bond were totally insufficient and worthless at the time of going on the bond, and the claimant knew the same, it would aid them materially in arriving at a determination as to the intention of the parties.
The jury retired and returned in a few moments with a verdict for the United States on all the articles. The value of the property forfeited is considerable, amounting to several thousand dollars.